Citation Nr: 9935995	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  97-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a skin rash due to 
an undiagnosed illness.

2.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue due 
to an undiagnosed illness.

4.  Entitlement to service connection for chronic diarrhea 
due to an undiagnosed illness.

WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's mother


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to September 1991.  He served in the Southwest Asia theater 
of operations from December 31, 1990 to May 3, 1991.  This 
appeal arises from a January 1997 rating decision of the 
Phoenix, Arizona, regional office (RO) which denied service 
connection for a skin rash, headaches, fatigue, and diarrhea 
due to an undiagnosed illness.  During the pendency of this 
appeal, the veteran relocated to New Mexico and the 
Albuquerque RO assumed jurisdiction over the matter.

On June 7, 1999, a hearing was held at the Albuquerque RO 
before the undersigned, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1999).

At the time of his June 1999 personal hearing, the veteran 
raised the issue of an increased evaluation for the service-
connected residuals of a dislocated right shoulder.  The RO 
has yet to address this issue.  Nevertheless, the issue of 
veteran's entitlement to an increased evaluation for the 
service-connected residuals of a dislocated right shoulder is 
not inextricably intertwined with the current appeal, and it 
is referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran had active Army service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The veteran has been diagnosed as having dermatitis; his 
allegation that he suffers from a skin rash due to an 
undiagnosed illness is not supported by evidence that would 
render the claim plausible.

3.  The veteran has been diagnosed as having migraine 
headaches; his allegation that he suffers from headaches due 
to an undiagnosed illness is not supported by evidence that 
would render the claim plausible.

4.  A review of the current record shows some evidence that 
the veteran suffers from fatigue as a chronic disability that 
is related to an undiagnosed illness; the claim is plausible.

5.  A review of the current record shows some evidence that 
the veteran suffers from diarrhea as a chronic disability 
that is related to an undiagnosed illness; the claim is 
plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
rash due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

2.  The claim of entitlement to service connection for 
headaches due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

3.  The claim of entitlement to service connection for 
chronic fatigue due to an undiagnosed illness is well 
grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).

4.  The claim of entitlement to service connection for 
chronic diarrhea due to an undiagnosed illness is well 
grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1998); VAOPGCPREC 4-99 (May 3, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his 
abdomen, viscera, skin, and neurological system were normal.  
There is no record of a discharge examination.  Service 
medical records contain no findings pertaining to complaints 
or treatment of a skin rash, chronic fatigue, or chronic 
diarrhea.  The veteran did report a complaint of headaches on 
one occasion in January 1990, and these were associated with 
an upper respiratory infection/possible flu.  

In September 1994, the veteran filed a claim of service 
connection for multiple conditions including headaches, 
chronic fatigue, a skin rash, and chronic diarrhea.  He 
stated his problems with a skin rash and diarrhea began in 
February 1991.  He reported treatment at the Las Vegas VA 
Outpatient Clinic (VAOC) and the El Paso VAOC.

Medical records from the Las Vegas VAOC and El Paso VAOC 
dated from March 1994 to October 1994 were associated with 
the claims folder.  A March 1994 Gulf Screening report 
indicated that the veteran complained of fatigue, skin 
rashes, headaches, stomach problems, and diarrhea.  He was 
referred for a PCT Evaluation.  In August 1994, the veteran 
was seen for complaints of a rash that covered his back and 
buttocks.  He said the rash was extremely itchy.  He stated 
that the rash started inservice during the Gulf War.  The 
skin was dry and pink in color.  There was a raised rash over 
the coccyx area.  The assessment was skin rash of unknown 
etiology secondary to the Gulf War.  An evaluation conducted 
by the primary care clinic contained similar findings.  
Specifically, the veteran was noted to have had erythematous 
scaling over the intergluteal and sacrum areas.  No diagnosis 
was rendered.

A treatment note dated in September 1994 indicated that the 
veteran was examined due to his complaints of a recurring 
rash of the back, legs, groin, and face.  He also complained 
of headaches, being tired, and diarrhea.  On evaluation by 
the dermatology clinic, the veteran had a macular and papular 
rash on the groin with a geographic margin.  The rash was 
also on his buttocks.  The diagnosis was dermatitis.

In March 1995, the veteran was afforded a VA general medical 
examination.  He complained of fatigue, a recurring skin 
rash, diarrhea, and headaches.  He said the headaches usually 
occurred at about the same time he would break out in a rash.  
He stated that he usually suffered from his diarrhea symptom 
once a month.  On physical examination, the veteran's abdomen 
was flat and non-tender.  There was no rigidity or rebound 
tenderness.  Bowel sounds were active.  No bruits were noted.  
A rectal exam was negative.  His neurological system and 
psychiatric condition were normal.  The diagnoses were 
chronic fatigue, rash - possible fungal - in remission, 
chronic diarrhea, and cephalalgia in connection with 
occurrence of rash.  Additional tests were recommended 
including a barium enema.  The examiner noted that the 
veteran's claims folder had been reviewed.

The veteran was also afforded a VA dermatology examination in 
March 1995.  There was no rash present at the time of the 
examination.  However, the skin of the groin area was mildly 
discolored.  The examiner said this was consistent with the 
previous presence of a rash that was possibly fungal in 
origin.  The diagnosis was possible fungal infection, await 
future exacerbation.

The veteran failed to report for a barium enema that had been 
scheduled in April 1995.

In a letter dated in April 1996, the RO informed the veteran 
that it was reviewing his claim for disability benefits based 
on his Persian Gulf War service.  He was advised that he 
could submit medical and non-medical evidence to establish 
his claim.  A listing of this medical and non-medical 
evidence was provided to the veteran.

By a rating action dated in January 1997, service connection 
for a skin rash, headaches, fatigue, and diarrhea due to an 
undiagnosed illness was denied.  

In March 1997, the veteran submitted the names and addresses 
of family members.  He said the listed individuals could 
attest to seeing his skin rash.  The family members signed 
the form in a space adjacent to their name.  That same month, 
the RO advised the veteran that he was responsible for 
contacting his family members and obtaining statements 
pertaining to their observations of the manifestations of his 
claimed conditions.  A similar letter was sent to the veteran 
in July 1997.  

Medical records from the Artesia VAOC dated from October 1993 
to August 1997 show that the veteran was followed for 
complaints of a skin rash.  An October 1993 treatment report 
indicated that the veteran had facial acne scars and dry 
scaly eyebrows.  He was also found to have excoriated papules 
on the proximal gluteal crease and dry scaly papules over 
both longitudinal grooves.  The assessment was Persian Gulf 
veteran, dry skin, and possible tinea cruris.  Similarly, an 
August 1997 follow up report showed that he had tinea barbae 
on his face and tinea cruris in his groin area, and that the 
veteran was diagnosed as having dermatitis of the face and 
groin.  The Albuquerque VA Medical Center reported in June 
1997 that the veteran's medical records had been transferred 
to the Artesia VAOC.

Statements from the veteran's family members were received in 
October 1997.  Generally, those individuals indicated that 
the veteran had been suffering from symptoms of a skin rash, 
headaches, and fatigue since his discharge from military 
service.  The veteran's father-in-law stated that the 
veteran's rash seemed to be aggravated by warm weather, and 
that medications did not appear to alleviate the condition.  
His brother and mother said he always complained of having 
headaches, and that he lacked the energy he had prior to his 
service in the Gulf.  There were no references to the 
veteran's complaints of chronic diarrhea.

Medical records from Irving Healthcare Systems reveal that 
the veteran was seen in August 1996 for complaints of a 
severe headache lasting the past three days.  He was afforded 
a neurological examination that included a MRI.  The 
discharge diagnosis was migraine headache.  He was prescribed 
Darvocet.  

Service connection for a skin rash, headaches, and diarrhea 
due to an undiagnosed illness was denied in February 1999.  
The RO determined that the veteran's claim that he suffered 
from a skin rash and headaches due to an undiagnosed illness 
failed because those symptoms had been attributed to known 
disabilities, dermatitis and migraine headaches.  Service 
connection for an undiagnosed illness manifested by diarrhea 
was denied because there was no evidence establishing that 
the veteran suffered from chronic diarrhea.  A supplemental 
statement of the case was mailed to the veteran in February 
1999.

In June 1999, the veteran was afforded a personal hearing 
before the undersigned at the RO.  He stated his rash and 
diarrhea problem began shortly after arriving in the Persian 
Gulf.  He asserted that the rash had come and gone since that 
time.  He indicated that the rash was exacerbated by warm 
weather.  He said he had been treating the rash with 
medications bought in Mexico.  With regard to his diarrhea, 
the veteran reported losing 20 pounds since his discharge 
from service.  He said he experienced diarrhea symptoms once 
or twice a month.  He indicated the diarrhea would last about 
a day, and that his stools were usually bloody at that time.  
The veteran testified that his headaches did not begin until 
September 1991.  He stated he had received post-service 
treatment for the headaches and been prescribed Darvocet.  He 
maintained his problem with fatigue was separate from his 
headaches.  In that regard, he said he had been placed on 
Prozac to treat his complaints of chronic fatigue.  He 
reported missing one month of work since January 1999 due to 
his chronic fatigue.

II.  Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well-grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well-
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from objective 
sources.

A.  Skin Rash and Headaches

The claims file reflects that the veteran's skin symptoms 
have been clinically diagnosed as dermatitis.  Similarly, his 
complaints of headaches have been attributed to migraine 
headaches.  In other words, he has not submitted evidence 
that his skin rash or headaches symptoms are the 
manifestations of an undiagnosed illness.  The second element 
of the above referenced test has not been met.  Therefore, 
the Board finds that the veteran's claims concerning service 
connection for a skin rash and headaches due to an 
undiagnosed illness are not well grounded.




B.  Fatigue and Diarrhea

Here, there is clear evidence that the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
war.  There is also evidence of the manifestation of symptoms 
(chronic fatigue and diarrhea) of an undiagnosed illness and 
objective indications of a chronic disability resulting to a 
degree of disability of 10 percent or more due to those 
symptoms.  In this regard, the veteran reported that he had 
missed a month of work due to chronic fatigue, and that his 
diarrhea occurred once or twice a month and was accompanied 
by bloody stools and weight loss.  The veteran's own 
statements concerning non-medical indicators may be 
sufficient to establish a well-grounded claim if those 
indicators are reasonably capable of independent 
verification.  See 38 C.F.R. § 3.317 and VAOPGCPREC 4-99.  
The first three elements have therefore been satisfied.

Finally, a VA physician appears to have established a nexus 
between the chronic disabilities (chronic fatigue and 
diarrhea) and the undiagnosed illness.  The veteran was 
afforded a VA general medical examination in March 1995.  At 
that time, he reported that he had been suffering from an 
episode of diarrhea once a month and chronic fatigue since 
his discharge from service.  After a physical examination, 
the physician diagnosed the veteran as having chronic fatigue 
and diarrhea.  Although the physician did not provide a 
specific opinion as to the etiology of the veteran's 
symptoms, the Board finds that his reiteration of the 
reported fatigue and diarrhea as diagnoses, following an 
examination, is "some evidence" that these are symptoms 
arising from the veteran's Gulf War service to which a known 
clinical diagnosis has not been ascribed.  Therefore, based 
on the limited evidence that is currently of record, the 
Board finds that the nexus requirement of VAOPGPREC 4-99 has 
been satisfied and the veteran has submitted well-grounded 
claims for service connection for chronic fatigue and chronic 
diarrhea due to an undiagnosed illness.





ORDER

The claim of entitlement to service connection for a skin 
rash due to an undiagnosed illness is denied.  

The claim of entitlement to service connection for headaches 
due to an undiagnosed illness is denied.  

The claim of entitlement to service connection for chronic 
fatigue due to an undiagnosed illness is well grounded.  To 
this extent only, the appeal is granted.

The claim of entitlement to service connection for chronic 
diarrhea due to an undiagnosed illness is well grounded.  To 
this extent only, the appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
chronic fatigue and chronic diarrhea due to an undiagnosed 
illness are well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to those claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Court has held that the duty to assist includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Further, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The veteran should be afforded VA 
general medical and gastroenterology examinations to 
determine whether clinical diagnoses can be ascribed to his 
symptoms of fatigue and diarrhea.  

The importance of new examinations to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the 
request for new examinations.  However, the Board stresses to 
the veteran that, although the VA has a duty to assist him 
with the development of the evidence in connection with his 
claim, the duty to assist is not always a one-way street.  
38 U.S.C.A. § 5107(a) (West 1991); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Thus, the Board finds that additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should request that the 
veteran submit the names and addresses of 
all private (non-VA) medical care 
providers who have treated him since his 
discharge for any undiagnosed illness.  
After securing the necessary releases, 
the RO should obtain these records and 
permanently associate them with the 
claims file.  

2.  The RO should issue the veteran a new 
development letter, in accordance with 
VBA Circular 20-92-29 (Revised July 2, 
1997).  Specifically, the veteran should 
again be asked to submit post-service 
medical and non-medical indications of 
such manifestations that can be 
independently observed or verified.  The 
non-medical evidence may include, but is 
not limited to, proof of time lost from 
work and evidence affirming changes in 
the veteran's appearance, physical 
abilities, and mental or emotional 
attitude.  A copy of this letter should 
be associated with the claims file.

3.  Any pertinent VA medical records 
documenting treatment of the veteran 
since August 1997 which have not already 
been associated with the claims file, 
should be obtained and made of record.  
These should include any such records 
from the Artesia VAOC.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for VA general medical and 
gastrointestinal examinations.  The 
veteran should be notified of the date, 
time, and place of the examinations in 
writing.

5.  When the above action has been 
completed, the veteran should be afforded 
VA general medical and gastroenterology 
examinations.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiners prior to the examinations.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

a.  Specific questions for the 
general medical examiner: 
(i)  The examiner should note and 
detail all reported symptoms of 
fatigue.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to fatigue 
and indicate what precipitates and 
what relieves them. 

(ii)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from fatigue. 

(iii)  The examiner should 
specifically determine if the 
veteran has chronic fatigue syndrome 
(see criteria listed at 38 C.F.R. § 
4.88a (1999)) or whether his 
complaints of fatigue are 
attributable to another known 
diagnostic entity.  If not, the 
examiner should specifically state 
whether he/she is unable to ascribe 
a diagnosis to the veteran's 
fatigue.  Symptom-based 
"diagnoses" such as (but not 
limited to) myalgia, are not 
considered as diagnosed conditions 
for compensation purposes.

b.  Specific question for the 
gastrointestinal  examiner:  
(i)  The examiner should note and 
detail all reported symptoms of 
diarrhea.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to diarrhea 
and indicate what precipitates and 
what relieves them.  

(ii)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from diarrhea.

(iii)  The examiner should 
specifically determine whether the 
veteran's complaints of diarrhea are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
veteran's diarrhea.  Symptom-based 
"diagnoses," such as diarrhea, are 
not considered as diagnosed 
conditions for compensation 
purposes.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

7.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case (SSOC) concerning all evidence 
added to the record since the February 
1999 SSOC.  The SSOC should consider the 
aforementioned General Counsel opinion 
(VAOPGPREC 4-99) and the regulations 
under 38 C.F.R. § 3.317.  He should be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals







